Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–02680–KMT


CARLOS BRITO,

       Plaintiff,

v.

TONY M TRUONG, and
HIEN T VAN,

       Defendants.


                                             ORDER


       Before the court is Plaintiff’s “Motion to Strike Defendants Tony M Truong and Hien T

Van’s Affirmative Defenses.” ([“Motion”], Doc. No. 20.) No response has been filed to the

Motion, and the time to do so has lapsed.

                                STATEMENT OF THE CASE

       On September 2, 2020, Plaintiff Carlos Brito commenced this action, alleging violations

of Title III of the Americans with Disabilities Act [“ADA”], 42 U.S.C. § 12181, et seq., against

two commercial property owners, Defendants Tony M Truong and Hien T Van. (Doc. No. 1.)

On September 25, 2020, Defendants filed an Answer to the Complaint, asserting ten affirmative

defenses to Plaintiff’s claims. ([“Answer”], Doc. No. 6 at 4-6.) On October 29, 2020, Plaintiff

filed the present Motion, asking to strike three of Defendants’ affirmative defenses, pursuant to

Federal Rule of Civil Procedure 12(f). (Mot. 1.) Plaintiff argues, specifically, that Defendants’
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 2 of 7




fifth, seventh, and ninth affirmative defenses “are insufficient either factually, legally, or both.”

(Id. at 1-2.)

                                    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(f) provides, in pertinent part: “The court may strike

from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f); Burrell v. Armijo, 603 F.3d 825, 836 (10th Cir. 2010). “The

rule’s purpose is to conserve time and resources by avoiding litigation of issues which will not

affect the outcome of a case.” Sierra Club v. Tri-State Generation & Transmission Ass’n, 173

F.R.D. 275, 285 (D. Colo. 1997) (citing United States v. Smuggler-Durant Mining Corp., 823 F.

Supp. 873, 875 (D. Colo. 1993)); see also RTC v. Schonacher, 844 F. Supp. 689, 691 (D. Kan.

1994) (stating that Rule 12(f)’s purpose “is to minimize delay, prejudice, and confusion by

narrowing the issues for discovery and trial”).

        Motions to strike are generally “disfavored,” and “will only be granted under the rarest of

circumstances.” KAABOOWorks Servs., LLC v. Pilsl, No. 17-cv-02530-CMA-KLM, 2019 WL

1979927, at *5 (D. Colo. May 3, 2019) (citing Sierra Club, 173 F.R.D. at 285); 5C CHARLES

ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 1380 (3d ed. 2004).

Thus, the moving party’s “burden of proof is a heavy one.” Holzberlein v. OM Fin. Life Ins. Co.,

No. 08-cv-02053-LTB, 2008 WL 5381503, at *1 (D. Colo. Dec. 22, 2008). And, “[e]ven where

the challenged allegations fall within the categories set forth in the rule, a party must usually

make a showing of prejudice before the court will grant a motion to strike.” Sierra Club, 173

F.R.D. at 285. Irrespective of whether the moving party has met his burden to prove that

allegations contained in a pleading violate Rule 12(f), the court retains discretion to grant or deny


                                                   2
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 3 of 7




the motion to strike. See Scherer v. U.S. Dep’t of Educ., 78 F. App’x 687, 689 (10th Cir. 2003)

(unpublished) (reviewing a district court’s ruling on a motion to strike for abuse of discretion);

see also Fed. R. Civ. P. 12(f) (denoting only that allegations that are subject to Rule 12(f) “may”

be stricken).

                                             ANALYSIS

I. Affirmative Defense No. 5

        Defendants’ fifth affirmative defense states as follows: “Plaintiff’s claims are barred, in

whole or in part, by the doctrine of in pari delicto.” (Answer 5 at Fifth Defense.) Plaintiff

argues, in the present Motion, that this putative defense “is improper and inapplicable to the

issues at bar,” because it “attempts to shift [the] burden of ADA compliance on Plaintiff.” (Mot.

2.)

        “The equitable defense of in pari delicto, which literally means ‘in equal fault,’ is rooted

in the common-law notion that a plaintiff’s recovery may be barred by his own wrongful

conduct.” Pinter v. Dahl, 486 U.S. 622, 632 (1988) (citing Bateman Eichler, Hill Richards, Inc.

v. Berner, 472 U.S. 299, 306 & n.12-13 (1985)). The doctrine holds that a plaintiff “may not

assert a claim against a defendant if the plaintiff bears fault for the claim.” Thabault v. Chait,

541 F.3d 512, 526 (2008) (citation omitted). An in pari delcito defense is viable, “only where

(1) as a direct result of his own actions, the plaintiff bears at least substantially equal

responsibility for the violations he seeks to redress; and (2) preclusion of suit would not

significantly interfere with the effective enforcement of [federal law].” Bateman Eichler, 472

U.S. at 310-11. “The first prong of this test captures the essential elements of the classic in pari

delicto doctrine.” Pinter, 486 U.S. at 633 (citation omitted). “The second prong, which


                                                   3
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 4 of 7




embodies the doctrine’s traditional requirement that public policy implications be carefully

considered before the defense is allowed, ensures that the broad judge-made law does not

undermine the congressional policy favoring private suits as an important mode of enforcing

federal [] statutes.” Id. (internal citation omitted).

        Here, the court has been unable to locate any case in which the in pari delicto doctrine

has been utilized, or even recognized, as a viable affirmative defense against an ADA claim. See

Campbell v. Moon Palace, Inc., No. 11-60274-CIV, 2011 WL 3648562, at *2-4 (S.D. Fla. Aug.

19, 2011) (observing the same); Doe v. Deer Mountain Day Camp, Inc., 682 F. Supp. 2d 324,

338 n.31 (S.D.N.Y. 2010) (expressing doubt as to the applicability of unclean hands (a corollary

to the in pari delicto doctrine) to ADA actions); see also Pinter, 486 U.S. at 633 (cautioning that

“public policy implications [must] be carefully considered before the [in pari delicto] defense is

allowed”). Further, “[p]ublic policy encourages private actions [such as the ADA] as

enforcement devices for the public interest, even though a windfall may accrue to a wrongdoing

plaintiff.” Berner v. Lazzaro, 730 F.2d 1319, 1322 (9th Cir. 1984); see also PGA Tour, Inc. v.

Martin, 532 U.S. 661, 675 (2001) (discussing the “broad mandate,” “comprehensive character,”

and “sweeping purpose” of the ADA in “eliminat[ing] discrimination against disabled

individuals[] and . . . integrat[ing] them into the economic and social mainstream of American

life”) (internal quotation marks omitted); Levorsen v. Octapharma Plasma, Inc., 828 F.3d 1227,

1230 (10th Cir. 2016) (stating that courts “must construe [Title III of the ADA] liberally to

afford individuals with disabilities access to the same establishments available to those without

disabilities”).




                                                    4
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 5 of 7




       Importantly, even assuming an in pari delicto defense is applicable to ADA claims, the

possible connection between that defense and the claims asserted in this case is not obvious or

inferable from the pleadings. Indeed, such a defense is available only where, “as a direct result

of his own actions, the plaintiff bears at least substantially equal responsibility for the violations

he seeks to redress.” Bateman Eichler, 472 U.S. at 310-11. Here, Defendants fail to specify

what, if any, wrongdoing Plaintiff engaged in, much less how that wrongdoing relates to

Plaintiff’s ADA claims. As such, the court finds that Plaintiff would be unduly prejudiced, if he

were required to expend time and effort researching the in pari delicto doctrine’s potential

applicability to this case. See Knighten v. Allstate Ins. Co., No. CIV-17-683-D, 2018 WL

718533, at *3 (W.D. Okla. Feb. 5, 2018) (striking affirmative defenses for lack of relationship to

the pleaded claims).

       For those reasons, Defendants’ fifth affirmative defense will be stricken.

II. Affirmative Defense No. 7

       Defendants’ seventh affirmative defense provides: “Plaintiff failed to take reasonable

steps to mitigate, alter, or otherwise reduce his alleged damages, including attorneys’ fees and

costs, and any damages and/or fees awarded to Plaintiff should be reduced accordingly.”

(Answer 5 at Seventh Defense.) Plaintiff challenges this affirmative defense, on the grounds that

it is “improper” and “wholly irrelevant,” given that the ADA does not “impose a duty” on the

plaintiff “to mitigate damages or provide notice prior to bringing suit.” (Mot. 2-3 (citing 42

U.S.C. §§ 12182, et seq.).)

       Here, the court agrees that there is no apparent duty to mitigate damages, or to provide

pre-suit notice, under Title III of the ADA. See Cohan v. Genji Novi, Inc., No. 19-10786, 2019


                                                   5
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 6 of 7




WL 4051747, at *2-3 (E.D. Mich. Aug. 28, 2019) (striking similar affirmative defenses on that

basis); see also Assoc. of Disabled Americans v. Neptune Designs, Inc., 469 F.3d 1357, 1360

(11th Cir. 2006) (“We stress that pre-suit notice is not required to commence suit under the ADA

and that lack of pre-suit notice does not compel a reduction of the requested fee award.”).

Therefore, in the absence of any response from Defendants on this issue, the seventh affirmative

defense will also be stricken.

III. Affirmative Defense No. 9

       Defendants’ ninth affirmative defense provides: “At all times relevant to the Complaint,

Defendants have acted on good faith interpretations of disabled access laws and provisions,

which reliance and interpretations preclude any recovery by Plaintiff based on the allegations of

the Complaint.” (Answer 5 at Ninth Defense.) Plaintiff argues that this affirmative defense is

also “improper,” because it is “immaterial” under the ADA “whether Defendants acted in good

faith or intentionally,” as “the ADA makes no exception for ‘good faith’ noncompliance.” (Mot.

3.)

       The court finds that this affirmative defense must also be stricken, as Defendants’

purported “good faith” is irrelevant to their liability under Title III of the ADA. See Rodriguez v.

LB Delray Beach, LLC, No. 12-81268-CIV, 2013 WL 3791639, at *1 (S.D. Fla. July 19, 2013)

(striking a similar affirmative defense, because “[w]hether or not Defendant acted in good faith

is irrelevant”); Figueroa v. Islands Restaurants L.P., No. CV 12-00766-RGK (JCGx), 2012 WL

2373249, at *4 (C.D. Cal. June 22, 2012) (“Because Defendants’ intent is irrelevant to Plaintiff’s

[ADA] claims, a defense of ‘good faith interpretation of the law’ is an insufficient defense.”); see




                                                 6
Case 1:20-cv-02680-KMT Document 30 Filed 04/06/21 USDC Colorado Page 7 of 7




also Helen L. v. DiDario, 46 F.3d 325, 335 (3rd Cir. 1995) (“[W]e will not eviscerate the ADA

by conditioning its protections upon a finding of intentional or overt ‘discrimination.’”).

       Accordingly, it is

       ORDERED that the “Motion to Strike Defendants Tony M Truong and Hien T Van’s

Affirmative Defenses” (Doc. No. 20) is GRANTED. Defendants’ fifth, seventh, and ninth

affirmative defenses (Doc. No. 6 at 5) are STRICKEN.

       Dated this 6th day of April, 2021.




                                                 7
